LAW OFFICES oF ELISHA M. HoLLIS, PLLC

P ECH?§/WWALL ST. ' PO BOX 1535 ' GREENVLLLE, TX 75403' 903- 450- 2473 (VOICE)' 903 200-1290 (FAX)

m of Appea\s
Tm Si>)dh District

 

5“"’ l 9 m JUNE 16 2015
Taxas
;‘¢”::<§r;§: a’ 33|&11!¢\he Sixth District of Texas
Bi- State Justice Building
100 N. State Line Ave., Ste. 20
Texarkana, Texas 75501 '

RE: State of Texas vs. Marlo Donta Persons,' Appeal No. 06-14-00109~CR
Certification of Compliance with Tex. R. App. P. 48.4
Dear Court of Appeals,

Pursuant to Rule 48.4, of the Texas Rules of Appellate Procedure, I certify that on june
04, 2015, copies of the original judgment(s) and opinion(s) in this case(s), or if not available,
copies of the opinion(s) obtained from this Court’s web site, Were sent, certified mail, return
receipt requested, to Appellant at his last known address Within five days after the opinion Was
handed down if possible, or as soon as practicable thereafter. I further certify that a letter Was
included in Which the Appellant Was advised that he has the right to file a pro se Petition for _
Discretionary Review under Rule 68 Within thirty (3 0) days of the issuance of the opinion. If
copies of the original judgment(s) and opinion(s) Were not received from the Court at the time of
compliance or Within five days of the judgment(s) as contemplated under Rule 48, copies of such
original documents Would be sent via certified mail, return receipt requested, once they were
received.

Thank you for your assistance in this matter.

Sincerely,

Elisha Hollis

Enclosure: ltr to client via CMRRR 7015 0640 0000 2635 6047

cc: Hunt County Distn`ct Attomey . _

, j

LAW OFFICES OF ELISHA M. HOLLIS, PLLC

2608 STONEWALL ST. ' PO BOX 1535 l GREENVILLE, 'I`X 75403 ' 903-450-2473 (VOICE) ' 903-200-1290 (FAX)

 

JUNE 04, 2015

Mr. Marlo Persons
ID # 1939454

East Ham Unit

2665 Prison Rd. #2
Lovelady, TX 75851

Mr. Persons,

Please find enclosed your copy of the opinion of the court of appeals of June 02, 2015. I
received the opinion and order on June 02, 2015. Please immediately sign the green card and
return it to me, as I need to file it With the court of appeals pursuant to Tex. R. App. P. 48.4; this
indicates I have sent you a copy of the opinion.

I do not believe a motion for rehearing is appropriate If you disagree with the decision
of the Court of Appeals, your only further recourse would be to file a petition for discretionary
review with the Court of Criminal Appeals in Austin.

`l?»ecause 'l"have decided not to file a motion for rehearing, I will no longer be representing
you in the proceedings in this case, at this time, on direct appeal. If you want to file a petition for
discretionary review, your options are as follows:
0 You will have to file it yourself;
0 You will have to hire a lawyer to file a petition for discretionary review;
0 You may immediately communicate with the trial court to request appointed counsel
(send any request to Judge Richard Beacom, 2507 Lee Street, 3rd Floor, Greenville,
Texas 75401);

¢ You will have to ask the State Counsel for Offenders to assist you. You can contact
the State Counsel for Offenders at P.O. BoX 4005, Huntsville, Texas 77342

My appointment will not extend to continue to represent you in the direct appeal in'any
higher court unless the trial court grants a request from you for the appointment to continue as
mentioned above. If you proceed on your own in either case, you must proceed according to the
Texas Rules of Appellate Procedure or risk your rights being forever waived.

The Texas Rules of Appellate Procedure, Rules 66 through 70, deal with the subject of
discretionary review. According to Rule 68.2(3), such petition would be due in the court of
appeals within 30 days from the date of the court of appeals judgment if no motion for rehearing
is filed, and none will be filed, Under Rule 68.2(c) of the Texas Rules of Appellate Procedure,
the Court of Criminal Appeals may (but is not required to) extend the date the petition for

 

discretionary review is due if such extension is requested by a motion filed no later than 15 days
after the last day for filing the petition. `

Any petition for discretionary review must be filed with the Court of Appeals for the

' Sixth District of Texas, Bi-State Justice Building, 100 N. State Line Ave., Ste. 20, Texarkana,
Texas 75501. Once the petition is filed, the court of appeals will then forward the petition f`or
discretionary review and the record in your case to the Court of Criminal Appeals.

Under Rule 68.2(c) of the Texas Rules of Appellate Procedure, any extension motion
requesting more time to file the Petition for Discretionary review must be filed in the Court of
Criminal Appeals in Austin, P.O. Box 12308, Austin, Texas 78711.

The Texas appellate rules set out certain reasons upon which the high court might base a
decision to grant review of an intermediate appellate decision. Specifically, Rule 66.3, which
addresses the Reasons for Granting Review, states as follows:

While neither controlling nor fully measuring the Court of Criminal Appeals’ discretion,

the following will be considered by the Court in deciding whether to grant discretionary review:

(a) Whether a court of appeals’ decision conflicts with another court of appeals’ decision
on the same issue;

(b) Whether a court of appeals has decided an important question of state or federal law
that has not been, but should be, settled by the Court of Criminal Appeals;

(c) Whether a court of appeals has decided an important question of state or federal law
in a way that conflicts with the applicable decisions of the Court of Criminal Appeals
or the Supreme Court of the United States;

(d) Whether a court of appeals has declared a statute, rule, regulation, or ordinance
unconstitutional, or appears to have misconstrued a statute, rule, regulation, or
ordinance;

(e) Whether the justices of a court of appeals have disagreed on a material question of
law necessary to the court’S decision; and

(f) Whether a court of appeals has so far departed from the accepted and usual course of
judicial proceedings, or so far sanctioned such a departure by a lower court, as to call
for an exercise of the Court of Criminal Appeals’ power of supervision

Tex. R. App. P. 66.3. Be advised that the Court of Criminal Appeals is not required to review
your case.

If you desire to proceed on a petition for discretionary review, it is immediately necessary to
proceed under the rules, as explained above.

Sincerely,

Elisha Hollis

Enclosure: letter via CMRRR 7015 0640 0000 2635 6047

transit
mem 113

ami
.Mna?niltte'